 1
 2
 3
 4
 5
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11
12   CHARLES NOLAN BUSH,           ) Case No. CV 19-5107-JAK (JPR)
                                   )
13                   Petitioner,   )
                                   )        J U D G M E N T
14              v.                 )
                                   )
15   WARDEN, Lompoc, FCI,          )
                                   )
16                   Respondent.   )
                                   )
17
18       Pursuant to the Order Denying Petition and Dismissing

19 Action,
20       IT IS HEREBY ADJUDGED that this action is dismissed.

21
22 DATED: July 2, 2019                   _______________________________
                                         JOHN A. KRONSTADT
23                                       U.S. DISTRICT JUDGE

24
25
26
27
28
